The unique role of the
United Nations is to promote the well-being of people, the
security and development of nations and the protection of
our common world. It was built on a resolve to maintain
peace and security and to employ international machinery
for the promotion of the economic and social
advancement of all peoples.
The United Nations peace-keeping activities are a
challenge for all nations. For Denmark, it is a matter of
the highest priority. The United Nations can rely on
Denmark to respond swiftly and efficiently to the needs
of the Organization for troops, civilian police, customs
officials and personnel for humanitarian relief operations.
We have made organizational arrangements to make this
possible, even at very short notice. A recent example is
Denmark’s decision to contribute civilian personnel to
engage in a humanitarian effort and to promote human
rights in Haiti.
We favour a combination of peace-keeping
operations with humanitarian relief operations. The
16


establishment of the United Nations stand-by forces will
enhance the ability to respond quickly to emerging crises.
Denmark is ready to participate with further elements and
is establishing an international brigade for that purpose.
Peace-keeping has its own special features. They are
different from traditional military training. Peace-keepers
must consistently act in full accordance with their role and
mandate. As has recently been said, patience, persistence
and pressure are key elements of peace-keeping missions.
Seventy-three nations today contribute troops, military
observers or civilian police to the many ongoing operations.
The number of troop-contributing nations is increasing.
This has placed emphasis on the need for training.
Denmark stands ready to share its vast experience and
knowledge in peace-keeping training and requirements.
The cooperation between the Baltic States, the Nordic
countries and the United Kingdom on a Baltic
peace-keeping battalion is a good example of such
cooperation. At present, a Lithuanian platoon is serving in
the Danish battalion in Croatia.
Keeping the peace worldwide is costly. Funds are
limited, as is the number of trained and equipped troops.
In the future we must utilize preventive diplomacy. In
Macedonia, we have seen the positive effects of the first
example of preventive deployment.
Communication between the Security Council and the
troopcontributing countries is imperative. Further progress
is needed on this, for instance in the form of regular
consultations between the members of the Security Council,
the troop-contributing States and the Secretariat.
Peace-keeping involves the important question of
safety and security for United Nations and associated
personnel. Peace-keepers act as a neutral force. They must
be ensured the highest possible standard of protection.
Attacks cannot be tolerated. We strongly support the
efforts of the United Nations to draft a legally binding
treaty in this field.
The "Agenda for Peace" (A/47/277) led to discussions
on a more active role of the United Nations in peacemaking
and peace-keeping. It is to be hoped that the "Agenda for
Development" (A/49/935) will inspire an equally important
discussion on the role of the United Nations in
development. Development policies must correspond to
prevailing social, economic, environmental, religious and
ethnic problems.
We cannot fight tomorrow’s battles with yesterday’s
weapons.
My Government is proud to host the World Summit
for Social Development in Copenhagen in March 1995.
The challenge of the Summit, the first of its kind, is to
create new foundations of peace through development. It
presents a unique chance to overcome the North-South
divide through new approaches. We must eradicate
poverty and enable all people to earn a livelihood. We
must promote social integration by fostering just, safe and
stable societies with the full participation of all people.
Discrimination in all its forms must be eliminated and
human rights respected, and conditions for children and
young people must be improved.
As a link to the Beijing Conference on Women, the
Summit must make a strong commitment to achieving full
equality between men and women and to enhancing the
contribution of women to social progress and
development.
Progress has been achieved in the preparatory
process for the Summit, but this process is still marked by
difficulties. Time for preparation is running short. The
Secretary-General is making untiring efforts to promote
the Copenhagen Summit and to secure its success. It is
essential that Member States support the
Secretary-General in his endeavours in order to keep up
the momentum of the process. The Summit represents an
opportunity for world leaders to commit themselves and
their Governments to a better and more just world.
Members may rest assured that, as hosts of the
Summit, we will spare no effort to make it a success.
We are very much looking forward to welcoming Heads
of State or Government in Copenhagen.
The World Conference on Human Rights in 1993
was a turning-point in United Nations activities for the
promotion and protection of human rights. It is gratifying
to see one of its central recommendations implemented in
the form of the establishment of the post of High
Commissioner for Human Rights. Steps should now be
taken to increase substantially the resources for the United
Nations human rights programme. We must enable the
High Commissioner to discharge his mandate in full.
Human rights are a vital element in preventing and
resolving conflicts. We must therefore develop new
approaches to monitoring human rights. One such step
17


could be to set up a team of human rights monitors to assist
the High Commissioner.
Freedom of expression is a basic human right. The
fatwa against Salman Rushdie and others constitutes a
flagrant violation of this right. We urge the Iranian
Government to dissociate itself from this threat.
Increasingly we realize that our actions or our
negligence as individual nations affect other nations and
their populations. All nations have a common future that
we must protect from nuclear disasters, environmental
degradation and weapons of mass destruction.
Chernobyl taught us how important this aspect of
security is. It is of great concern to my Government that
many nuclear facilities in Central and Eastern Europe and
the Commonwealth of Independent States are operating at
critically low levels of safety. We must improve this
situation.
The Rio de Janeiro Conference in 1992 put renewed
emphasis on environment and development. Denmark’s
resolve to abide by the Rio principles is strong. Our
international development assistance of 1 per cent of gross
national product (GNP) is guided by the principles of
sustainable development. This will provide additional
financial resources to developing countries and countries in
transition in order to assist them in meeting objectives of
sustainability.
Our common future also calls for taking steps towards
disarmament, arms control and confidence-building
measures. It implies reducing weapons of mass destruction,
chemical and biological weapons as well as weapons to be
used in outer space. We have reached a time that is
conducive to these aims and to allowing the role of the
United Nations to be enhanced.
Reform of the United Nations is necessary. Denmark
supports a strong Security Council. We agree that the
Council needs to be adapted to today’s world and that it
needs to be enlarged. In enlarging the Council, priority
should be given to additional seats for non-permanent
members, allocated under the principle of equitable
geographical distribution. A small number of new seats
could be allocated as permanent seats.
We entrust the United Nations with mandates to secure
worldwide peace, security and development, but we fail to
ensure the Organization the necessary financial means. It
is not tenable, for instance, that troop-contributing nations
cannot be reimbursed, and I simply fail to understand
how some Member States can advocate United Nations
actions, including peace-keeping operations, and then
refuse to pay the bill.
Denmark welcomes the withdrawal of the last troops
of the former Soviet Union from Estonia and Latvia on
31 August, in accordance with concluded agreements.
This is truly a historic event. It is of significance to
future relations between the Baltic States and Russia, to
stability in the Baltic area and for European security. The
agreements must now be fully implemented by all parties
in order to keep up the momentum.
As for the former Yugoslavia, important results have
been reached since the establishment of the Contact
Group. The decision by the authorities of the former
Republic of Yugoslavia to close the Serbian-Bosnian
border and to accept international surveillance is a direct
consequence of pressure by the international community.
The continued negative reaction to the peace plan of
the Bosnian Serbs must lead to their further isolation.
Sanctions remain one of the most efficient instruments in
our policy of isolation. We therefore welcome the
adoption of resolution 942 (1994) by the Security Council
last week.
Against that background, we welcome the deferral of
the question of lifting the arms embargo. Denmark firmly
believes that the arms embargo should not be lifted, as
this would entail risks of the conflict’s spreading. It
would disrupt the peace negotiations, which combine the
efforts of the United Nations, the European Union, the
United States and Russia, and it would make the
continued presence of the United Nations Protection Force
(UNPROFOR) impossible.
UNPROFOR is playing an indispensable role in
attempting to keep the peace and at the same time
alleviate the plight of the people. With 1,400 troops,
civilian police and monitors in the former Yugoslavia,
Denmark is one of the largest troop contributors to
UNPROFOR. We remain committed to our participation
in this operation.
We believe that a strict and effective sealing off of
the border between Serbia and Montenegro and Bosnia
and Herzegovina will be a new and decisive element. At
short notice Denmark sent observers for the Mission of
the International Conference on the Former Yugoslavia
(ICFY) to monitor that border.
18


Denmark continues to make substantial contributions
to the humanitarian relief work in the former Yugoslavia.
Coordination by the United Nations and the European
Union is progressing favourably. Denmark is placing both
personnel and financial means at the disposal of that
enterprise.
We strongly condemn the renewed "ethnic cleansings"
which the Serbs have systematically carried out. The
persons responsible for these atrocities must be brought
before the international tribunal set up for the punishment
of crimes committed in the former Yugoslavia.
In the Middle East political will and hard negotiations
have created a historic breakthrough. Denmark warmly
welcomes the signing of the Declaration of Principles
between Israel and the Palestine Liberation Organization
(PLO) in 1993 and the Declaration signed between Israel
and Jordan in 1994. The Gaza-Jericho Agreement was the
next important step. International support is now needed to
keep up the momentum.
The holding of fair and free elections in Gaza and the
West Bank will represent significant progress. We
encourage the Palestinian Authority and the Israeli
Government to ensure speedy implementation of the
election process.
Progress should also be achieved in the negotiations
between Syria and Israel and between Lebanon and Israel.
We welcome the clear political will of all parties to
continue their efforts to bring about such progress. They
all stand to gain significantly from peace, and the United
Nations continues to have an important role to play.
The tragic events in Rwanda revealed the weakness of
the United Nations and of the international community. It
was demonstrated that we were not able to provide an
effective and timely response. The challenge remains to
create stability and ensure Rwanda the proper conditions for
development. This will require an international effort on a
considerable scale, which can be successful only if it is
firmly rooted in Rwanda and the countries of the region.
On the African scene it is heartening to see the
Republic of South Africa reinstated in its seat in the
Assembly. It is now fully participating in the work of the
United Nations. South Africa has proved to the world that
a peaceful transition from repression to democracy is
possible. It has set an example. This also confirms that
the United Nations has a role to play in bringing about
fundamental reforms in a repressive society.
Denmark has been a staunch supporter of the forces
of democratic change in South Africa. We will continue
our considerable financial support to the consolidation of
democracy.
The best contribution of Member States to the
United Nations is to reconfirm their will to implement the
Charter, to accelerate the reform process and, indeed, to
pay their dues. The United Nations is, and must continue
to be, a vital instrument in the service of the peoples of
the world.
